 


 HR 3985 ENR: Over-the-Road Bus Transportation Accessibility Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3985 
 
AN ACT 
To amend title 49, United States Code, to direct the Secretary of Transportation to register a person providing transportation by an over-the-road bus as a motor carrier of passengers only if the person is willing and able to comply with certain accessibility requirements in addition to other existing requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Over-the-Road Bus Transportation Accessibility Act of 2007.  
2.Registration of Motor Carriers of Passengers 
(a)In generalSection 13902(a)(1) of title 49, United States Code, is amended— 
(1)by striking and at the end of subparagraph (B)(iii);  
(2)by redesignating subparagraph (C) as subparagraph (D); and  
(3)by inserting after subparagraph (B) the following: 
 
(C)the accessibility requirements established by the Secretary under subpart H of part 37 of title 49, Code of Federal Regulations, or such successor regulations to those accessibility requirements as the Secretary may issue, for transportation provided by an over-the-road bus; and .  
(b)Conforming amendmentsSections 13902(a)(5) and 13905(d)(1)(A) of such title are each amended by inserting after Board the following: (including the accessibility requirements established by the Secretary under subpart H of part 37 of title 49, Code of Federal Regulations, or such successor regulations to those accessibility requirements as the Secretary may issue, for transportation provided by an over-the-road bus).  
3.Over-the-road bus definedSection 13102 of title 49, United States Code, is amended by adding at the end the following: 
 
(27)Over-the-road busThe term over-the-road bus means a bus characterized by an elevated passenger deck located over a baggage compartment. .  
4.Deadline for implementation of registration requirementsNot later than 30 days after the date of enactment of this Act, the Secretary shall take necessary actions to implement the changes required by the amendment made by section 2(a) relating to registration of motor carriers providing transportation by an over-the-road bus.  
5.Coordination with the Department of JusticeNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation and the Attorney General shall enter into a memorandum of understanding to delineate the specific roles and responsibilities of the Department of Transportation and the Department of Justice, respectively, in enforcing the compliance of motor carriers of passengers providing transportation by an over-the-road bus (as defined in section 13102 of title 49, United States Code) with the accessibility requirements established by the Secretary under subpart H of part 37 of title 49, Code of Federal Regulations, or such successor regulations to those accessibility requirements as the Secretary may issue. Such memorandum shall recognize the Department of Transportation’s statutory responsibilities as clarified by this Act (including the amendments made by this Act).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
